Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/441,352 filed on 06/14/2019.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation of “an electrode that exhibits a crystal Byond a threshold potential is also not clear and precise because the specification does not provide some standard for measuring that what is beyond a threshold potential would be cover. One skill in the art could not ascertain what is covered the beyond a threshold potential. Therefore, beyond a threshold potential is indefinite because the specification lacked some standard for measuring the degree of “beyond a threshold potential” intended. Similar rejection applied to the term “within 2 mV” recited in claims 7 and 17 because it is not sure what is value of the threshold potential would be covered because the specification lacked some standard of the measurement. It could be .005 mV or 1.99 mV. The boundaries of coverage of the claim limitations are lacking.
 Other dependent claims which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 103 as being obvious over Chaturvedi et al., “Algorithms for Advanced Batttery-Management Systems”, IEEE Control Systems Magazie, vol. 30, no. 3, pages 49-68, June 2010 in view of Abrovac et al., “Structural Changes in Silicon Anodes during Lithium Insertion/Extraction,” Electrochemical and Solid-State Letters, vol. 7, no. 5, pages A93-A96, 2004.
As to claims 1 and 11, Chaturvedi et al. teach a battery/a method of operating a battery using a battery management system, comprising: an electrode that exhibits a crystal structure change when lithiated beyond a threshold potential; a battery management system comprising a controller configured to, while the battery is online (Fig. 5 shows an advanced battery management  system (BMS) comprising a controller)  : determine the threshold potential (page 57, overpotential); determine battery operating parameters based on the determined threshold potential (Fig. 5, Parameter Estimator, State Estimator, pages 55, 57); and operate the battery based on the determined battery operating parameters (Page 57, Fig. 5). Since internet is well known in art, it would have been obvious to implement the advanced battery management system online in order to process the operation online while the battery is online. Chaturvedi et al. do not explicitly teach an electrode that exhibits a crystal structure change when lithiated beyond a threshold potential. Abrovac et al. teach the same (see pages A93, A94). It would have been obvious to one skill in the art before filing date of the claimed invention to combine the teachings in order to determine a threshold potential, which, when an electrode of the battery is lithiated beyond the threshold potential of 50 mV threshold potential as expected.
As to claims 2 and 12, a combination of Chaturvedi et al. and Obrovac teach wherein the determination of threshold potential includes identifying operating characteristics indicative of an internal state of the electrode (page 57, Fig. 5 (Resistance of electrode); Fig. 4 resistance film Rf, page 55).


Allowable Subject Matter
 Claims 3-7, 13-17; 8, 18; 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The prior art of record does not teach or fairly suggest the limitations recited in claims 3, 13: wherein the determination of threshold potential includes: charging the battery to a first potential that is beyond than the threshold potential, discharging the battery from the first potential, and storing a first discharge curve in memory; and charging the battery to a second potential that is not beyond the threshold potential, discharging the battery from the second potential, and storing a second discharge curve in the memory; claims 8, 18: wherein the determination of the battery operating parameters includes selecting a state of charge curve based on the determined threshold potential and a charge cutoff potential from a most recent charge; claims 9, 19: wherein the determination of the battery operating parameters includes adapting boundary conditions of a charging process based on the determined threshold potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851